Citation Nr: 1510001	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-11 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for idiopathic thrombocytopenia petechiae secondary to a service-connected low back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to April 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, the case was remanded for a Board hearing.  The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2015, and a transcript of the hearing is of record.  As such, there has been substantial compliance with the Board's September 2014 remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for idiopathic thrombocytopenia petechiae secondary to a service-connected low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's January 2015 hearing testimony withdrew her service connection claim for hypertension. 

2.  The evidence shows that the Veteran's low back disability had its onset in service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for lumbar spinal stenosis, lumbosacral degenerative disc disease with sciatica, and herniated disc L5-S1 have been met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Hypertension

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2014).  The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the Veteran's January 2015 Board hearing, she withdrew the appeal of entitlement to service connection for hypertension.   Therefore, there remain no allegations of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim, and it is dismissed.


Service Connection - Low Back Disability

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for a low back disability.  During her January 2015 Board hearing, she described a night march during basic training in which she stepped on a hole that was covered with pine needles and was injured in the fall.  She testified that while her back hurt at that time, she had been afraid to report the injury because drill instructors warned that if anyone went to the doctor and missed training they would be recycled, and the Veteran had already been required to report to the doctor once previously for emergency treatment of a serious hand wound.  

The Veteran provided further details concerning her back injury in statements from April 2011, March 2013, and April 2013 (substantive appeal).   She reported that she was pregnant when she was discharged from the Army in 1976, and that no physical examination had been conducted at the time of her separation.  The Veteran stated that while she had been told to declare all medical issues at discharge, her primary concern at that time was her pregnancy.  The Veteran also reported that after the birth of her child, she was uninsured and was therefore unable to obtain medical treatment for her back until 1979.  

The available private treatment records reflect that the Veteran received ongoing treatment for her back condition since the early 2000's.  Of particular note is an August 2003 private treatment record documenting a history of sciatica and back problems for more than 26 years.  This medical record is highly probative because it was generated for purposes of medical treatment and is dated nearly eight years prior to the time the Veteran filed her original claim for service connection.  The 26-year history of back problems and sciatica would correspond to within a year of the Veteran's discharge from active duty. 

The Veteran was afforded a VA examination in January 2012, at which time the examiner diagnosed lumbar spinal stenosis, lumbosacral degenerative disc disease with sciatica without radiculopathy, and herniated disc L5-S1, but the examiner did not provide an opinion as to whether these conditions were related to service.  A private doctor submitted a Disability Benefits Questionnaire in April 2013, at which time he diagnosed spinal canal stenosis and degenerative arthritis of the spine.  

In January 2014, the Veteran's sister submitted a letter stating that she recalled her sister visiting home during Christmas in 1974.  At that time, the Veteran described her back injury sustained during a night march, and said that her back continued to hurt.  The Veteran's sister also reported that when the Veteran was stationed in Korea, she sent letters to her family in which she wrote that her back continued to bother her. 

The RO previously denied this claim based on a lack of an in-service injury.  However, both the Veteran and her sister have provided competent and credible testimony as to the occurrence of a back injury during a night march in 1974.  The Veteran testified at the Board hearing that she did not report this injury when it occurred during basic training because drill instructors had threatened to recycle anyone who missed training or went to the doctor.  She testified that the only injury she reported during basic training was a serious hand wound that required immediate medical attention, and the service treatment records confirm this fact.  

The Veteran reported that she was not provided a separation examination because she was pregnant at the time of her discharge.  She also stated that she did not raise any issues regarding her back at that time because her primary concern was her pregnancy.  Her service records confirm that she was pregnant at the time of her discharge in 1976.

The Veteran testified at her Board hearing that she had experienced ongoing back problems since the time of her in-service injury.  Although it appears from the record that some of the Veteran's earlier private treatment records were unobtainable, treatment records from the early 2000's reflect a history of back pain, and, in particular, an August 2003 private treatment note reflects a history of sciatica and back problems for more than 26 years.   
  
Given that there is competent and credible testimony of a back injury in service, evidence from multiple sources as to the continuity of these symptoms since service, with private medical records reflecting a history of this condition for more than 26 years, the evidence supports a finding that the Veteran's low back disability had its onset in service.     
 

ORDER

Service connection for lumbar spinal stenosis, lumbosacral degenerative disc disease with sciatica, and herniated disc L5-S1 is granted. 

Service connection for hypertension is dismissed.




REMAND

The Veteran clarified at her Board hearing that she was only seeking service connection for idiopathic thrombocytopenia petechiae as secondary to her low back disability, due to the medications associated with treating that condition.  See hearing transcript, pp. 9-10. 

A private treatment record from April 2006 reflects a diagnosis of idiopathic thrombocytopenia petechiae.  The Veteran reported that her doctor informed her that although "idiopathic" means "unknown," he nevertheless opined that it was likely that the ibuprofen medication she was taking for her back disability had caused the condition.  See March 2013 Veteran statement.  However, since the doctor has not submitted a statement, there has been no explanation offered to justify this medical conclusion.   

Currently, there is not enough competent medical evidence of record to determine whether it is at least as likely as not that the Veteran's idiopathic thrombocytopenia petechiae was caused by or aggravated by the medications taken for her low back disability.  Therefore, a VA medical opinion is needed to address this issue. 

On remand, the Veteran should also be provided an opportunity to submit any outstanding, pertinent private medical records, as well as any private medical opinions that address the question of whether her idiopathic thrombocytopenia petechiae was caused by or aggravated by the medications taken for her low back disability. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to her idiopathic thrombocytopenia petechiae, as well as any private medical opinions addressing the issue of whether it is at least as likely as not that this condition was caused by or aggravated by the medications used to treat her service-connected low back disability.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide her with an opportunity to submit those records directly.

2.  Forward the Veterans claims file to an appropriate medical professional for preparation of a VA opinion regarding her diagnosed idiopathic thrombocytopenia petechiae.  If the examiner determines that it is necessary to examine the Veteran in order to provide the requested medical opinion, an examination should be scheduled. 

After reviewing the Veteran's entire claims file, the examiner should provide an opinion as to the following:

a) Is it at least as likely as not that the Veteran's idiopathic thrombocytopenia petechiae was caused by the medications (including ibuprofen) used to treat the Veteran's service-connected low back disability?

b) Is it at least as likely as not that the Veteran's idiopathic thrombocytopenia petechiae was aggravated by the medications (including ibuprofen) used to treat the Veteran's service-connected low back disability?

An explanation should be provided for any opinion expressed. 

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


